** COUNTY TREASURER — SPECIAL ASSESSMENTS — STREET IMPROVEMENTS ** QUESTION: CAN OR CANNOT THE COUNTY TREASURER ACCEPT A VOLUNTARY PAYMENT OF DELINQUENT SPECIAL ASSESSMENTS MADE FOR STREET IMPROVEMENT PURPOSES, AND TRANSIT SAME TO THE CITY CLERK IN THE USUAL MANNER, ON NOVEMBER 30, 1940, WITHIN THE TIME ALLOWED BY 11 O.S. 242 [11-242], THE HOLDER'S OF THE BONDS ISSUED IN CONNECTION WITH SUCH STREET IMPROVEMENTS FILED AN AGREEMENT TO ACCEPT STREET IMPROVEMENT REFUNDING BONDS, BUT NO SUCH REFUNDING BONDS HAVE BEEN ISSUED, IT BEING THE THOUGHT OF THE COUNTY TREASURER THAT, IF AN ACTION TO FORECLOSE THE LIEN OF THE BONDS HAS BEEN BARRED BY 11 O.S. 242 [11-242], THE PROPERTY OWNER MIGHT BE ENTITLED TO RECOVER THE SPECIAL ASSESSMENTS SO PAID ? ANSWER: WE CONCUR IN THE CONCLUSION REACHED BY YOU. (CLAIM FOR REFUND, BONDS) CITE: 68 O.S. 15.50 [68-15.50], 11 O.S. 242 [11-242] (JAMES C. HARKIN)